Citation Nr: 0717644	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a back disorder, to 
include spinal stenosis and osteoarthritis of the lumbar 
spine.

3.  Entitlement to service connection for skin cancer, to 
include as due to Agent Orange exposure.

4.  Entitlement to service connection for a lung disorder, to 
include emphysema and chronic obstructive pulmonary disease 
(COPD).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to December 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Indianapolis, Indiana, Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 2006 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  In November 2006, 
the Board referred the matter of service connection for a 
prostate disorder to the Veterans Health Administration (VHA) 
for an advisory medical opinion.

The issue of entitlement to service connection for a lung 
disorder, to include emphysema and COPD is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The preponderance of the evidence is against a finding 
that the veteran's benign prostatic hypertrophy is related to 
his service or to herbicide exposure therein.

3.  A chronic back disability was not manifested in service; 
lumbar spine arthritis was not manifested in the first 
postservice year; and any current low back disability, to 
include arthritis, is not shown to be etiologically related 
to the veteran's service.

4.  The veteran's skin cancers, basal cell carcinoma and 
squamous cell carcinoma, were not manifested in service or 
for many years thereafter, and are not shown to be related to 
service or to herbicide exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for benign prostatic hypertrophy is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a back disorder, to include spinal 
stenosis and osteoarthritis of the lumbar spine, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

3.  Service connection for skin cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West, 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A formal VCAA notice letter was issued in July 2002, prior to 
the rating decision on appeal.  The VCAA letter notified the 
veteran of what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and that the claimant 
must submit any evidence in his possession that pertains to 
the claim.  Subsequent notice letters were issued in December 
2004 and December 2005.  While these notices did not precede 
the initial AOJ determination, the Board finds that the 
timing defect was harmless.  The contents of the notices 
ultimately given fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has had opportunity to respond and supplement the record.  
The claim was readjudicated in September 2005.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

A March 2006 letter provided additional notice regarding 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As the decision below does not 
involve an award of a benefit, the matter regarding such 
notice is moot. 

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the record contains the 
veteran's service medical and personnel records, VA treatment 
records, and relevant private medical records.  There is no 
indication that any relevant records remain outstanding.  The 
veteran has been afforded multiple VA examinations.  

Furthermore, in November 2006 the Board sought a VHA medical 
advisory opinion from a urologist.  In a January 2007 letter, 
the Board notified the appellant of the opinion and provided 
him with a copy.  He was notified that he had 60 days to 
submit any additional evidence or argument in support of his 
claim.  No such additional evidence or argument was received.  
VA's duty to assist the veteran is met.

II.  Factual Background

The veteran's service medical records show that he was 
treated for chronic and non-specific urethritis beginning in 
August 1967.  Complaints in November 1967 included back pain.  
In June 1968, a urology consultation resulted in a diagnosis 
of possible prostatic obstruction secondary to inflammatory 
process.  On a February 1971 urology consultation report, the 
impression was prostatitis.  Cystoscopy in April 1971 found a 
slightly enlarged hyperemic prostate.  The impression was 
prostatitis.  The October 1974 service discharge examination 
noted normal skin, spine, and genitourinary examinations.  

In September 1980 the veteran was treated for severe acute 
prostatitis.  A skin lesion on his back was excised in 
February 1991.  In a 1991 medical history report, the veteran 
noted back pain in 1988.  In April 1993, he underwent 
cystoscopy, urethral calibration and dilation, and 
transurethral incision of bladder neck contracture.  The 
post-operative diagnosis was marked chronic prostatitis with 
significant bladder neck contracture, and mild urethral 
strictures.  

In February 1999, the veteran underwent excisional biopsies 
of lesions from the right ear, right temple, and right and 
left concha.  Biopsy studies showed squamous cell carcinomas.  
Basal cell carcinoma of the left cheek was noted in September 
2000.

A June 2002 spine X-ray showed degenerative changes with 
osteophyte formation throughout the lumbar vertebral area.  A 
July 2002 treatment record noted a complaint of back pain for 
10 years.  Magnetic resonance imagining (MRI) in September 
2002 noted retrolisthesis of L3/L4; mild central canal 
stenosis at L1/2; and diffuse disc bulge with facet 
hypertrophy and mild central canal stenosis at L3/4.

A VA general medical examination in March 2003 noted benign 
prostatic hypertrophy; status post resection of skin cancers; 
and chronic low back pain with spondylosis and some degree of 
spinal stenosis.  The veteran indicated that his back pain 
had been present for 10-15 years.

On VA spine examination in March 2003, the veteran reported 
onset of low back pain in the early 1980s.  Osteoarthritis of 
the lumbar spine was diagnosed.

VA genitourinary examination in March 2005 found an enlarged 
prostate, which was assessed as probably 40 grams.  The 
assessment was benign prostatic hypertrophy.  The examiner 
stated that "[g]iven his exposure to Agent Orange, it is at 
least as likely as not related to his service experience."

The Board sought, and in January 2007 received, a VHA opinion 
medical advisory opinion regarding the nature and etiology of 
the veteran's prostate disorder.  The consulting physician 
reviewed the claims folder including the service medical 
records, and noted that the symptoms the veteran experienced 
during service in his 20s and 30s are frequently seen in most 
general urology practices and are often attributed to 
infrequent ejaculation.  The physician stated that the 
veteran's currently diagnosed benign prostatic hypertrophy 
was related to hormone changes due to aging; and that:

It is very unlikely that his present 
prostatic condition had its onset during 
his active military service when he was a 
young man.  It is also highly unlikely to 
be related to his urethritis and chronic 
prostatitis symptoms that he had years 
ago...

It is unlikely that his present enlarged 
prostate is related to Agent Orange in 
Vietnam in the late 1960s.  My 
understanding is that the only possible 
relationship between Agent Orange and the 
prostate is its possible relation to the 
future development prostate cancer.  

It is also my impression that young men 
with a history of urethritis and 
prostatitis do not tend to develop benign 
prostatic enlargement.  Again, most men 
as they age will develop enlarging 
prostates and lower urinary tract 
symptoms.  It is also my opinion that his 
irrigative voiding symptoms, which may or 
may not have been secondary to urethritis 
and chronic prostatitis while in the 
service, were unlikely secondary to Agent 
Orange exposure.

III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Where arthritis is manifest to a compensable degree within 
one year after service, it shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding such presumption, service connection also may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma. 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation. See 64 Fed. Reg. 59232, 59236-37 
(1999).

The Federal Circuit has held that if a claimed disorder is 
not included as a presumptive disorder, then direct service 
connection may be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Benign Prostatic Hypertrophy

The record clearly shows that the veteran was treated for 
prostatitis on several occasions during service; that he had 
chronic urethritis in service; that chronic prostatitis was 
diagnosed in 1993; and that he currently has a diagnosis of 
benign prostatic hypertrophy.  

What must still be shown to establish service connection for 
the current benign prostatic hypertrophy is a nexus between 
such disability and the findings in service.  There is no 
medical evidence of record of such a nexus; in fact, the VHA 
physician specifically discounted any such relationship, 
noting instead that benign prostatic hypertrophy was a common 
condition for a male of the veteran's age, and that it was 
highly unlikely to be related to his urethritis and 
prostatitis symptoms in service.

The veteran contends that his benign prostatic hypertrophy 
resulted from Agent Orange exposure in service.  
Significantly, benign prostatic hypertrophy is not of itself 
a disease enumerated in 38 C.F.R. § 3.309(e), nor has it been 
attributed by any competent evidence to a disease enumerated 
in § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. § 
1116.

The veteran may still establish service connection for his 
benign prostatic hypertrophy based on Agent Orange exposure 
by affirmative competent evidence showing such etiology (see 
Combee, supra).  In that regard, a VA examiner in March 2005 
stated that "[g]iven his exposure to Agent Orange, [benign 
prostatic hypertrophy] is at least as likely as not related 
to his service experience."  He provided no rationale for 
this conclusion.  However, the VHA physician's opinion was 
that it was unlikely that benign prostatic hypertrophy was 
related to exposure to Agent Orange.  The physician noted 
that Agent Orange had been associated with the development of 
prostate cancer, but not benign prostate enlargement.  The 
more persuasive of these two opinions is that by the VHA 
consulting physician, a staff urologist and assistant 
professor.  As noted above, the March 2005 VA examiner did 
not explain the basis for his statement regarding a nexus 
between benign prostatic hypertrophy and exposure to Agent 
Orange.  Given that benign prostatic hypertrophy is not a 
presumptive disease under the Agent Orange regulation, the 
lack of any source of support for the examiner's statement is 
significant and undercuts its evidentiary value.  The VHA 
examiner's opinion by contrast provides a basis for the 
conclusion on the nexus question.  This specialist noted the 
evidence of record and explained the rationale for the 
opinion, and his opinion is persuasive.  

The veteran's own belief that his benign prostatic 
hypertrophy was caused by Agent Orange exposure is not 
competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The preponderance of the evidence 
is against this claim, and it must be denied.

Back Disorder

After reviewing the evidence of record, the Board finds that 
service connection for a chronic back disorder is not 
warranted.  As was previously noted, the veteran's service 
medical records are silent regarding chronic back disability.  
The record, including the veteran's own statements, indicates 
that his complaints of back pain began no earlier than the 
early 1980s, nearly a decade after his separation from 
service.  There is no postservice medical evidence of lumbar 
spine arthritis until 2002.  This evidence is more than a 
year postservice; consequently, the chronic disease 
presumption for arthritis does not apply.  Furthermore, the 
veteran's current low back pathology, including arthritis and 
stenosis, has never been linked to his military service by 
any medical evidence.  His own opinion in this matter is not 
competent evidence, as he is a layperson.  See Espiritu, 
supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.

Skin Cancer

Squamous cell carcinoma was first diagnosed in 1999, and 
basal cell carcinoma in 2000.  As such disabilities were not 
noted in service or for many years thereafter, direct service 
connection (or on a presumptive basis for malignant tumors as 
chronic disease) is not warranted.

The veteran proposes a theory of entitlement that his skin 
cancer resulted from Agent Orange exposure in service.  
Significantly, skin cancer is not of itself a disease 
enumerated in 38 C.F.R. § 3.309(e), nor has it been 
attributed by any competent evidence to a disease enumerated 
in § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. § 
1116.

While the veteran may still establish service connection for 
his skin cancer based on Agent Orange exposure by affirmative 
competent evidence showing such etiology (see Combee, supra), 
he has not presented any such competent evidence.  There is 
no medical evidence relating the claimed disability to 
service or to any incident therein.  The earliest medical 
evidence of the veteran's skin cancer is in 1999, 
approximately 25 years after his discharge from service.  As 
was noted above, such a lengthy interval between service and 
the earliest documentation of the disability for which 
service connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.


ORDER

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for a back disorder, to include spinal 
stenosis and osteoarthritis of the lumbar spine, is denied.

Service connection for skin cancer is denied.


REMAND

The veteran contends that he has a chronic lung disability 
that either began in service or is related to exposure to 
asbestos therein.  A March 2003 VA examination (conducted 
before the veteran's service medical records were associated 
with the record) included an opinion that the veteran had 
probable COPD due to his extensive smoking history.  This 
examiner recommended pulmonary function studies to properly 
assess the current probable COPD.  It does not appear that 
such testing was completed.
Subsequently, the veteran's service medical records were 
received, and included an April 1963 chest X-ray report that 
noted numerous large calcifications that did "not look 
active."  In July 1970, the veteran reported chest pains 
with shortness of breath.  A November 1971 chest X-ray was 
reported to be within normal limits.

A VA examiner in March 2005 noted that the veteran had 
"emphysema, which seems to date back to chronic respiratory 
difficulties during his service years."  In an addendum 
report dated in June 2005, this examiner stated that it would 
be beneficial to have pulmonary function tests to determine 
whether the veteran's lung disease was stable or getting 
worse.  He also noted that the veteran's current lung X-rays 
did not show mesothelioma or significant calcification of the 
pleural membranes, and thus his current lung problems did not 
seem to be related to asbestos exposure; he did note that the 
veteran had "chronic scarring secondary to exposure to 
noxious chemicals, which cannot exclude Agent Orange."  

The record contains conflicting statements regarding the 
likely etiology of any current lung disability, and the 
testing recommended by both VA examiners has not been 
conducted.  Consequently, a VA examination to obtain a 
medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a pulmonary specialist 
to determine the nature and likely 
etiology of his current lung disease.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies, 
including pulmonary function tests, should 
be conducted.  The examiner should specify 
the nature of the veteran's current lung 
disability (i.e., the clinical diagnosis) 
and provide a medical opinion as to 
whether such disability is at least as 
likely as not related to the 
symptoms/findings noted in service, or is 
otherwise related to service.  The 
examiner must explain the rationale for 
all opinions given. 
2.  The RO should then readjudicate the 
matter of entitlement to service 
connection for a lung disorder.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental SOC, and give 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


